                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Lisa Styles,                              )           C/A No. 8:19-cv-3451-DCC
                                          )
                            Plaintiff,    )
                                          )
v.                                        )
                                          )
Southeastern Grocers, LLC and Bi-Lo, LLC, )           OPINION AND ORDER
                                          )
                            Defendants. )
____________________________________)

         This matter comes before the Court upon Plaintiff’s Motion to Remand and Request for

Expedited Consideration. ECF No. 8.

    I.   Procedural and Factual History

         On June 8, 2018, Plaintiff filed an action in the Court of Common Pleas for the County of

Anderson, South Carolina alleging various state-law causes of action arising out of her

employment with Defendants. However, it was not a typical employment case where federal

jurisdiction would lie under a variety of federal statutes; instead, the case arose out of Plaintiff's

donation of merchandise to Anderson Interfaith Ministries—purportedly with the approval of her

store manager—and Defendant's subsequent actions in treating the donation like a theft.1 As a

result of this conduct, Plaintiff named five defendants in the state court action: Southeastern

Grocers, LLC, Bi-Lo, LLC, Michael Craig Brickman, Ken Miller, and Ronnie Duncan.2




1
  Defendants allegedly made Plaintiff purchase a money order in the amount of the retail cost of
the donated goods, attempted to have her arrested, and terminated her employment.
2
 The state court Complaint is skeletal; however it appears the three individual defendants were all
employees of the corporate defendants.
                                                  1
          The case proceeded through state court, and the parties conducted discovery and took

depositions. Eventually, the case ended up on the trial docket, and Defendants repeatedly sought

continuances to delay the trial. On December 3, 2019, Circuit Judge R. Scott Sprouse held a

conference call with the parties where he set a date certain for January 13, 2020.3 A short time

later, an attorney representing Defendants sent Plaintiff's counsel an email, which stated:

          In addition, I understand that the individual defendants in this matter have never
          been served with process. We are requesting that you dismiss those parties from
          the case immediately. Please confirm your agreement to dismiss the unserved
          parties or let us know if we need to file a motion to dismiss addressing the same.

ECF No. 8-3 at 1. Several hours later, Plaintiff's counsel responded that he has dismissed the

individual defendants "as long as we remain on track for January 13." Id.

          At this point, chaos ensued as Defendants filed a Notice of Removal to this Court on

December 11, 2019—barely one month before the start of the state court trial. With the Christmas

holidays fast approaching, Plaintiff filed an Emergency Motion to Remand and Request for Fees

and contacted Chambers to request an expedited ruling. ECF No. 8. The Court shortened the

deadlines for all parties, and Defendants filed a Response in Opposition on December 20, 2019.

ECF No. 10. Plaintiff filed a short Reply the same day. ECF No. 11. As indicated in its Text

Order shortening the deadlines, the Court has immediately turned to the Motion and rules as set

forth below.

    II.   Legal Standard

          Federal courts are courts of limited jurisdiction and, as such, may only hear and decide

cases when they have been given the authority to do so by the Constitution and by federal statute.

In re Bulldog Trucking, Inc., 147 F. 3d 347, 352 (1998). The right to remove a case to federal




3
    As Plaintiff acknowledges, her case may be the backup case for that date certain.
                                                  2
court derives solely from 28 U.S.C. § 1441, which provides that “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.” However, “[a] civil action

otherwise removable solely on the basis of [diversity] jurisdiction under [28 U.S.C. § 1332(a)]

may not be removed if any of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b). Moreover, "[a] case

may not be removed . . . more than 1 year after commencement of the action, unless the district

court finds that the plaintiff has acted in bad faith in order to prevent a defendant from removing

the action." 28 U.S.C. § 1446(c).

III.   Analysis

       The question before the Court in this case is simple: Did Plaintiff act in bad faith in order

to prevent Defendants from removing this action? The answer is equally simple: No.

       Plaintiff has candidly admitted to the Court that his office simply neglected to serve the

individual defendants. Plaintiff's counsel has provided an email exchange with his legal assistant

on June 8, 2018, wherein his legal assistant asks: "Do you want discovery to go and do you want

Beckman, Miller and Duncan served at the store?" ECF No. 8-4 at 1. In response, Plaintiff's

counsel wrote, "I'll see if Jackson Lewis will accept service. Yes, we will be serving discovery—

they can't remove this." Id. Defendants raise two issues with this email exchange. First,

Defendants contend that it is incredulous to expect a lawyer that has represented a corporate client

in the past to accept service of a Summons and Complaint. That is not the case in the undersigned's

experience. Second, Defendants contend that the last clause of Plaintiff's counsel's email means

"the individual defendants were added for one reason: to preclude the Defendants from removing



                                                  3
this case to federal court." ECF No. 10 at 5–6. Maybe that is the case or maybe it isn't, but if

Defendants so fervently believed that the individual defendants were improperly added to defeat

federal jurisdiction, they should have filed a Notice of Removal based on the fraudulent joinder

doctrine many, many months ago.

       Additionally, Plaintiff's counsel submitted a Declaration in which he stated that the failure

to serve the individual defendants was due to an oversight and was not intentional. See ECF No.

8-2 at 1 ("Throughout the time I was handling the case in state court, I believed that the individuals

had been served. This was never raised as an issue, even before Judge Sprouse. I had no idea

there was any issue until late in the day on December 3 when opposing counsel emailed me.").

Plaintiff's counsel has appeared before this Court in numerous cases and the undersigned knows

him to be an experienced and reputable member of the Bar. Defendants offer no reason to find his

Declaration to be not credible.

       The Court has further reviewed the extensive briefing by the parties in this case and

concludes that there is no factual or legal support for making a finding of bad faith. Defendants

knew or should have known that the individual defendants were not properly served many months

ago, within the one-year period to remove the case. However, they waited until the eve of trial to

file their Motion. Accordingly, the Court finds that Plaintiff's counsel did not act in bad faith and

further finds that Defendants were dilatory in filing their Motion to Remand. As to the question

of whether to award fees and costs, the Court exercises its discretion to decline to sanction

Defendants given the unusual circumstances of this case. Nothing in this ruling should be

construed as precluding Plaintiff from seeking any available relief for this conduct in state court.




                                                  4
IV.    Conclusion

       For the foregoing reasons, Defendants have not demonstrated that this Court has subject

matter jurisdiction over this case. Therefore, the Court grants in part and denies in part [8]

Plaintiff’s Motion to Remand. The case is remanded to the Court of Common Pleas for the County

of Anderson, South Carolina; however, the Court declines to award Plaintiff fees and costs.

       IT IS SO ORDERED.

                                                           s/Donald C. Coggins, Jr.
                                                           United States District Judge
December 23, 2019
Spartanburg, South Carolina




                                               5
